TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00425-CV


Albert Hawkins, in his capacity as Commissioner of the Health & Human Services
Commission, and Texas Health & Human Services Commission, Appellants


v.


El Paso County Hospital District, d/b/a R. E. Thomason General Hospital, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. GN203154, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellants and appellee have filed a joint motion to dismiss this interlocutory appeal
as moot.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


						____________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed on Joint Motion
Filed:   January 8, 2004